Citation Nr: 0302543	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-15 809	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating in excess of 20 
percent for venous circulatory impairment of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from April 
7, 1960 to April 5, 1963 and from April 9, 1963 to August 28, 
1966.  Subsequent active duty from August 29, 1966 to 
September 22, 1971 resulted in an other than honorable 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1995 and April 1997 by the Department of Veterans Affairs 
(VA) Regional Office in Newark, New Jersey (Newark RO), which 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus and to a rating in excess of 20 
percent for right leg venous circulatory impairment.

In a statement dated July 28, 1997, the veteran's 
representative indicated that the veteran wanted a Regional 
Office (RO) hearing.  In October 22, 1997 statements, the 
veteran's representative indicated that the veteran wanted to 
postpone his scheduled RO hearing for 60 days to obtain 
additional evidence in conjunction with his appeal.  In a 
January 1998 VA Form 9, the veteran indicated that he wanted 
a Travel Board hearing.  The record reflects that the 
veteran's representative indicated in July 1998, that the RO 
should go with the Travel Board hearing.  Subsequently, the 
appeal was transferred from the Newark RO to the Nashville, 
Tennessee Regional Office (Nashville RO) and a Travel Board 
hearing was scheduled in August 2002.  The veteran failed to 
appear for the scheduled Travel Board hearing according an 
October 2002 informal hearing presentation.  Since there was 
no indication in the record that the veteran withdrew or 
consented or acquiesced to a withdrawal of his RO hearing 
request, a November 2002 letter was sent to the veteran 
asking him if he still wanted a hearing and, if he did, what 
type of hearing.  The veteran did not respond within 30 days.  
Consequently, the Board deems his hearing request has been 
withdrawn.  See 38 C.F.R. §§ 20.704(d), (e) (2002).




FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
current bilateral hearing loss began during service.

2.  The veteran's current tinnitus may not be disassociated 
from acoustic trauma suffered during service.

3.  Before August 16, 2000, the veteran's venous impairment 
of the right leg was not productive of persistent 
subcutaneous induration, stasis pigmentation, cyanosis, 
eczema, or ulceration but was productive of chronic edema.

4.  After August 15, 2000, the veteran's venous impairment of 
the right leg was manifest by persistent edema and stasis 
pigmentation without intermittent ulceration.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Tinnitus is the result of injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.  The criteria for a rating in excess of 20 percent for 
venous circulatory impairment of the right leg prior to 
August 16, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 7120, 
7121 (1997); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic 
Codes 7120, 7121 (2002); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

4.  The criteria for a rating of 40 percent for venous 
circulatory impairment of the right leg after August 15, 2000 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic 
Codes 7120, 7121 (2002); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service, non-VA and VA medical 
records, and VA examination reports dated in July 1998, 
August 2000 and February 2002 have been associated with the 
file.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 2002).  
In this connection, the Board finds that the various VA 
examination reports, service medical records, and non-VA and 
VA treatment reports, which evaluate the status of the 
veteran's hearing, tinnitus, and vascular disorders, are 
adequate for determining whether service connection for 
hearing loss and tinnitus and a higher disability rating for 
venous circulatory impairment of the right leg is warranted.  

The Board acknowledges that the veteran's representative 
asked for an independent medical opinion with regard to the 
veteran's service-connection claims.  However, in light of 
the above development and the decision herein granting the 
service-connection claims, the Board finds that the VCAA does 
not mandate further examination or an independent medical 
opinion.  In various informational letters, the August 1996 
and December 1997 statements of the case (SOCs) and 
subsequent supplemental statements of the case (SSOCs) dated 
in March 1999 and May 2002, the RO advised the veteran of 
what must be shown to establish service connection and for a 
higher rating.  In letters dated in May and November 2002, VA 
advised the veteran of the new duty to assist provisions of 
the VCAA and gave him an opportunity to supply additional 
information in support of his claims.  The veteran responded 
that he receives treatment only by VA.  Thus, the Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claims.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2002).

Even though the RO originally denied the veteran's service-
connection claims as not well grounded, the Board finds no 
prejudice to the veteran in this case by proceeding with the 
adjudication of the questions of entitlement to service 
connection and an increased rating.  This is so because VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and higher ratings.  He has, by 
information letters, rating decisions, and SOCs and SSOCs, 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  Moreover, a May 2002 SSOC discussed his service-
connection claims on the merits.  Further, all of the 
relevant evidence has been considered.  The veteran was also 
provided the opportunity to present testimony, but failed to 
appear.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Background

Service medical records are negative for complaints or 
diagnosis of, or treatment for hearing loss or tinnitus.  An 
August 1962 reenlistment examination report showed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
15
LEFT
15
5
5
--
15

A February 1963 separation examination report showed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
30
LEFT
5
5
10
--
30

The veteran's July 1963 separation audiological examination 
report reflects 0-decibel hearing loss at all measured 
frequencies.  

In February 1966, the veteran sustained a gunshot (GSW) to 
the right proximal calf in Vietnam.  Subsequently, he had 
multiple surgeries, which resulted in full functional use.  
In April 1969, the veteran was hospitalized due to complaints 
of trouble with an ache over the anterior right distal leg 
for the past year and one-half.  The original impression was 
venous insufficiency and doubted symptoms due to muscle 
herniation.  An anterior fasciotomy was performed.  The final 
diagnosis was focal fibrosis, due to probable vascular 
insufficiency, right lower leg, secondary to old GSW.

At a January 1984 VA examination, the veteran did not 
complain of hearing loss or tinnitus.  On examination, his 
ears were found to be normal.  The diagnoses included GSW, 
right leg, and shell fragment wound, left ankle.

In March 1984, the veteran was granted service connection for 
a right lower leg condition, limited motion of the left ankle 
and scars.  The veteran was assigned a 20 percent rating for 
the right leg and noncompensable ratings for the other 
disorders.

VA medical records from July 1984 to October 1987 showed 
treatment for residuals of GSW to the right leg with pain and 
swelling.

At a January 1988 VA examination, the veteran wore an Ace 
bandage on his right leg and stated that he wore a rubber 
compressive stocking on the right leg because of vein 
problems.  The impression was possible deep vein involvement, 
should be seen and evaluated by vascular surgeon.  The report 
was silent with regard to hearing loss and tinnitus.

In a March 1988 rating decision, the Newark RO granted 
service connection for venous circulatory impairment of the 
right leg and assigned a 10 percent rating, effective from 
October 28, 1987.

At a May 1990 VA examination, the veteran's range of motion 
of the right knee and ankle was full and unrestricted.  The 
diagnosis was residuals of GSW (through and through) of the 
right leg with herniation of muscle through fascia in the 
upper third of the tibia.  The report was silent with regard 
to hearing loss and tinnitus.

At a July 1994 VA examination, the veteran complained of 
constant right leg pain. and swelling that had become worse 
over the years.  He used elastic stockings occasionally, and 
walked a maximum of fifteen minutes.  The veteran stated that 
he was unable to run but could drive a car for approximately 
one hour.  He used a cane occasionally.  On examination, the 
veteran's right calf measured 18 inches and his left calf 
measured 16 inches.  The right leg was painful to slight 
touch in the lateral cutaneous nerve distribution.  There 
were superficial varices.  The right ankle was swollen with 
minimal tenderness.  Arterial pulses were normal.  The 
diagnoses were venous stasis of the right lower extremity, 
secondary to GSW, and right leg sympathetic dystrophy, 
secondary to GSW.  The report was silent with regard to 
hearing loss and tinnitus.

In a December 1994 rating decision, in pertinent part, the 
Newark RO assigned a 20 percent rating for venous circulatory 
impairment of the right leg, effective from June 13, 1994.

In April 1995, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus due to 
firing mortars in Vietnam.

In an October July 1995 rating decision, the Newark RO denied 
service connection for bilateral hearing loss and tinnitus as 
not well grounded, noting that there was no medical evidence 
that a chronic disability existed or evidence linking such 
disability to service.

At a July 1976 private audiological examination done by 
Monmouth Audiology, the veteran reported a history of noise 
exposure in service and complained that his ears felt 
blocked.  The results indicate mild to severe precipitously 
sloping mid-high frequency sensorineural hearing loss in both 
ears.  Speech was consistent with puretone findings.  
Audiological examination showed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
30
80
85
LEFT
0
15
30
80
85

The puretone average for both ears was 52.5.  The veteran's 
speech discrimination scores were 96 in the right ear and 84 
in the left ear.

A medical statement from Gary B. Nackman, Assistant Professor 
of Surgery and Robert Wood Johnson Medical School, shows that 
the veteran was seen on September 23, 1997 for his right 
lower leg disorder including venous duplex, rule out arterial 
venous malformation of the right calf.  

VA medical records from April 1996 to July 1998 show 
treatment and a vascular clinic consult for lower extremity 
venous insufficiency.  In April 1996, the veteran complained 
of increasing discomfort and swelling in the right leg.  An 
examination revealed dilated veins on the anterior aspect of 
the right leg with palpable pulses.  The diagnosis was 
chronic venous varicosities.

At a July 1998 VA vein examination, the veteran complained of 
being unable to exercise or exert as much as possible because 
of his legs.  He stated that he was unable to stand longer 
than fifteen minutes without increased discomfort.  Sometimes 
his leg would tremor and shake if he is on it for a long 
period of time.  The veteran reported that he slept with the 
leg out from under the covers because he had increased 
sensitivity.  He added that he was unable to straighten the 
foot out and at times had a lot of cramping up and down his 
muscles.  The veteran stated that his right leg had the most 
problems but he also complained about the left leg, primarily 
due to increased weight on the left knee, trying to alleviate 
pain in the right leg.  On examination, there appeared to 
have been trauma to both legs, but primarily the right leg.  
The right leg was larger and warmer than the left.  There was 
no tenderness, but there seemed to be a lot of fluid present 
in the area of the gastrocnemius on either side.  
Measurements taken at 10 centimeters from the heel to the 
calf revealed that the right calf was 45 centimeters and the 
left was 47 centimeters.  There was a softness in the right 
calf on both medial and lateral aspects of the calf area.  
Pulses were good, the right greater than the left.  There was 
limited motion of the right ankle and some weakness in the 
right greater than the left in the lower extremity.  Some 
increased spasticity was noticed and some increase in deep 
tendon reflexes in the right as compared to the left lower 
extremity.  The assessment was status post GSW to the right 
and left leg with residual weakness and mobility and vascular 
insufficiency in the right as compared to the left.

At an August 2000 VA vein examination, the veteran complained 
that running for 50 yards or walking a block results in pain 
in the right leg.  On examination, the right leg was 
noticeably larger than the left and at the calf it was one 
and one-half inches in circumference greater than the left 
and the ankle was one inch in circumference greater than the 
left.  There are no stasis skin changes other than slight 
hyperpigmentation of the skin of the distal right leg.  The 
diagnosis was chronic right lower limb venous insufficiency, 
residual of injury suffered during military service.

VA medical records from August 2001 to February 2002 show 
treatment primarily for disorders other than those on appeal.

In conjunction with his service-connection claim, the veteran 
was afforded a VA audiological examination in February 2002, 
which showed puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
85
90
LEFT
5
20
50
90
90

The puretone average for the right ear was 52.5 and the 
average for the left ear was 62.5.  The veteran's speech 
recognition/discrimination scores using the Maryland CNC test 
were 86 percent for the right ear and 82 percent for the left 
ear.  The veteran reported a gradual onset of hearing loss 
that occurred while in the military when he was chronically 
exposed to high levels of noise in the infantry and 
artillery.  He reported that, shortly after discharge from 
the service, the hearing loss significantly worsened and had 
continued to be progressive since that time.  The veteran 
denied other ear-related symptoms, except for tinnitus, and 
both occupational and recreational noise exposure.  He 
reported difficulty understanding speech particularly in 
backgrounds of noise and also speech heard over the telephone 
particularly in the right ear.  The veteran related that he 
had a sudden onset of tinnitus in either 1966 or 1967, when 
he was injured from a mo[rtar] explosion nearby.  He 
complained of intermittent bilateral tinnitus, which was 
typically there everyday and more noticeable at quiet times 
with each episode typically lasting between 30 to 60 minutes.  
A review of the audiogram revealed a bilateral mid and high 
frequency sensorineural hearing loss possibly consistent with 
noise exposure.  The examiner noted that a brief review of 
the record showed no obvious cause for the tinnitus beginning 
when it did, other than the veteran's military noise trauma, 
and so for these reasons it would seem as likely as not that 
both the hearing loss and the tinnitus were the results of 
military noise exposure.  On examination, puretone and speech 
audiometrics showed bilateral mid and high frequency 
sensorineural hearing loss.  In summary, the examination 
revealed the degree of hearing loss in the high frequencies 
to be in the severe to profound range in the right ear and in 
the moderate range in the mid frequencies and then severe to 
profound in the high frequencies in the left ear.  Immittance 
measurements revealed normal middle ear function in both 
ears.  At a contemporaneous ear disease examination, the 
veteran complained of hearing loss and tinnitus in both ears.  
He reported that the right ear was slightly better than the 
left.  The veteran denied imbalance, vertigo, otalgia, or 
history of otitis or otorrhea.  He had been treated in the 
past with hearing aids, which had shown some improvement.  
The veteran had no history of malignant neoplasm in the ear.  
All clinical findings were normal.  The impressions were high 
frequency sensorineural hearing loss, symmetric, and 
bilateral tinnitus.

II.  Analysis

A.  Service Connection Claims

The veteran claims that his bilateral hearing loss and 
tinnitus are due to noise exposure in service.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2002).

The veteran's service medical records include entrance and 
separate examination reports, which note that the veteran's 
ears and eardrums were clinically evaluated as normal.  
Moreover, there are no records showing bilateral hearing loss 
to a degree of 10 percent or more within one year from 
separation from service.  Thus, the veteran's hearing loss is 
not presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  He was an 
infantryman during the Vietnam War and the veteran's account 
of exposure is credible and entirely consistent with the 
circumstances of his service.  As a combat veteran, he is 
entitled to have his statements accepted.  38 U.S.C.A. § 
1154(b) (West 1991).  Even without benefit of 38 U.S.C.A. § 
1154(b), the evidence clearly supports a finding of fact that 
the veteran was exposed to noise trauma in service.

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  Post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385.  A July 1976 private examination report shows 
hearing loss.  The Board notes that the only noise exposure 
reported by the veteran during his VA examinations was in 
service.  The VA examiner did specifically comment that it 
seemed that the veteran's bilateral hearing loss was most 
likely due to noise exposure in service.

Having reviewed the evidence in its entirety, resolving the 
benefit of doubt in the veteran's favor, the record indicates 
that the veteran's bilateral hearing loss was incurred during 
service.  Thus, the Board finds that service connection is 
warranted for bilateral hearing loss.  See U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).

Similarly, the veteran's service medical records are negative 
for complaints of, or treatment for, ringing in his ears 
(tinnitus).  The February 2002 VA examination reports show 
that the veteran was diagnosed with sensorineural hearing 
loss and tinnitus and that the onset of the veteran's 
tinnitus was in 1966 or 1967.

Although the available medical evidence does not demonstrate 
continuity of tinnitus from service, the February 2002 VA 
examination report does link the veteran's current tinnitus 
to service.   The Board finds that, resolving the benefit of 
doubt in the veteran's favor, the record establishes that the 
veteran sustained acoustic trauma during service, sufficient 
to have caused the veteran's bilateral hearing loss and that 
the veteran's current tinnitus cannot be disassociated from 
the acoustic trauma in service.  Accordingly, service 
connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).



B.  Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Rating Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the particular disability is not listed in the rating 
schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2002); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

The veteran is seeking a rating in excess of 20 percent for 
his vascular disability.

The veteran's disability, characterized as venous circulatory 
impairment of the right leg, is rated under 38 C.F.R. § 
4.104, Diagnostic Code 7120 for varicose veins.  During the 
pendency of the veteran's appeal, the rating criteria for 
evaluating cardiovascular disorders was revised and amended 
effective January 12, 1998.  In Karnas v. Derwinski, the 
Court held that where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase shall 
not be earlier than the effective date of the Act or 
administrative issue.  See 38 U.S.C.A. § 5110(g) (West 1991).  
In addition, the General Counsel of VA has held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.  As such, the revised 
rating schedule for cardiovascular disorders cannot be 
applied to a claim for any date before January 12, 1998.

Before January 12, 1998, under the rating criteria for 
varicose veins, unilateral, a 20 percent evaluation was 
warranted for moderately severe varicose veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, no involvement of 
the deep circulation.  A 40 percent rating was warranted for 
severe varicose veins, unilateral, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration; no involvement of the deep circulation.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997).  Similarly, 
under Diagnostic Code 7121 for phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions, a 30 percent rating was 
warranted for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation or cyanosis.  
A 60 percent disability rating required phlebitis or 
thrombophlebitis with persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration.  And, a 100 
percent rating was assigned for massive board-like swelling, 
with severe and constant pain at rest.  See 38 C.F.R. § 
4.104, Diagnostic Code 7121 (1997).

The revised criteria under both Diagnostic Codes 7120 and 
7121, effective from January 12, 1998, provide that 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is warranted.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
Massive board-like edema with constant pain at rest warrants 
a 100 percent disabling evaluation.  38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2002).

1.  Prior to August 16, 2000

Prior to August 16, 2000, the veteran's venous circulatory 
impairment, although manifested by edema, did not show any 
episodes of ulceration to warrant a 40 percent rating under 
Diagnostic Code 7120 (1997, 2002).  Similarly, no moderate 
discoloration, pigmentation or cyanosis was observed to 
warrant a 30 percent rating under Diagnostic Code 7121 (1997) 
and no stasis pigmentation or eczema, with or without 
intermittent ulceration, was observed to warrant a 40 percent 
rating under Diagnostic Code 7121 (2002).  Thus, the Board 
finds that the preponderance of the evidence does not show 
that an increased rating in excess of 20 percent is warranted 
in this case under either the old or new criteria.

As such, the Board finds that the 20 percent rating assigned 
to the veteran's venous circulatory impairment of the right 
leg effective before August 16, 2000, is appropriate, and the 
criteria for a disability evaluation in excess of 20 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (1997, 2002); 
Karnas, 1 Vet. App. at 313.

2.  After August 15, 2000

In August 2000, the veteran underwent a VA examination during 
which no evidence of ulceration was found.  No phlebitis or 
varicose veins were found.  However, the right leg was 
noticeably larger than the left at the calf; it was one and 
one-half inches in circumference greater than the left and 
the ankle was one inch in circumference greater than the 
left.  There was slight hyperpigmentation of the skin of the 
distal right leg.  The diagnosis was chronic right lower limb 
venous insufficiency, residual of injury suffered during 
military service.  In determining which version of the rating 
criteria (the old pre-1998 criteria, as opposed to the new 
post-1998 criteria) is more favorable to the veteran's claim, 
the Board finds that the evidence supports an award of a 40 
percent disability evaluation under the new criteria, after 
August 15, 2000, for the veteran's vascular disability.

Specifically, the veteran's disability is characterized by 
persistent edema of the right leg with a significant 
difference in the circumference of both the left and right 
calf.  Moreover, the claimed disability is characterized by 
slight stasis pigmentation. Resolving all reasonable doubt in 
the veteran's favor, an award of a 40 percent disability 
evaluation is warranted under the new criteria for 
cardiovascular disorders, after August 15, 2000, for the 
veteran's venous circulatory impairment of the right leg.  38 
U.S.C.A. §§ 1155, 5110(g) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2002); Karnas, 1 Vet. App. at 
313; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

However, a disability evaluation in excess of 40 percent is 
not warranted under either the old or the new criteria in 
this case because the veteran's disability is not 
characterized by persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration, see 38 C.F.R. § 
4.104, Diagnostic Codes 7120, 7121 (1997); or by persistent 
ulceration, see 38 C.F.R. § 4.104, Diagnostic Codes 7120, 
7121 (2002).

In reaching this decision the Board considered whether the 
veteran's service-connected disability standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. p. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's service-connected disability, as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent for venous 
circulatory impairment of the right leg prior to August 16, 
2000 is denied.

Entitlement to a rating of 40 percent for venous circulatory 
impairment of the right leg after August 15, 2000 is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

